 



Exhibit 10.22
AMENDMENT #5 TO LEASE
     THIS AMENDMENT #5 TO LEASE (this “Amendment”) is made and entered into as
of this 5 day of April, 2006, by and between PRINCIPAL MUTUAL LIFE INSURANCE
COMPANY. As landlord (“Landlord”), and AMERICAN HOMEPATIENT, INC. as tenant
(“Tenant”).
RECITALS:
     WHEREAS, Landlord and Tenant heretofore entered into that certain Lease
(the “Original Lease”) dated October 25, 1995, for the lease of 29, 096 square
feet of rentable area on the fourth floor of the Parklane Building (the
“Building”) located at 5200 Maryland Way, Brentwood, Tennessee 37027; and
     WHEREAS, Landlord and Tenant amended the Original Lease by Amendment #1 to
Lease dated January 2, 1996, thereby adjusting the occupancy date and extending
the term of the Original Lease, and
     WHEREAS, Landlord and Tenant further amended the Original Lease by
Amendment #2 to Lease dated October 29, 1996, thereby increasing the Leased
Premises by 2,166 rentable square feet; and
     WHEREAS, Landlord and Tenant further amended the Original Lease by
Amendment #3 to Lease dated June 25, 1997, thereby further increasing the Leased
Premises by 14, 377 rentable square feet and extending the term of the Original
Lease; and
     WHEREAS, Landlord and Tenant further amended the Original Lease by
Amendment #4 to Lease dated November 15, 2002, thereby extending the term,
restate the fixed minimum rent, and reduced the Leased Premises by 16,543
rentable square feet to 29,096 rentable square feet, effective January 1, 2003;
and
     NOW, THEREFORE, in consideration of the mutual covenants and obligations of
the parties as set forth herein, and other good and valuable considerations, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 



--------------------------------------------------------------------------------



 



I. AMENDMENTS TO THE EXISTING LEASE
     1.1. Effective Date. The effective date of this Amendment shall be as of
12:01 a.m. on February 1, 2006 (the “Effective Date”).
     1.2 Definitions. For purposes of this Amendment, the term “Existing Lease”
means the Original Lease, as heretofore amended by Amendment #1 to Lease dated
January 2, 1996, by Amendment #2 to Lease dated October 29, 1996, and by
Amendment #3 to Lease dated June 25, 1997, by Amendment #4 to Lease dated
November 15, 2002; and the term “Lease” means the Existing Lease as further
amended by this Amendment #5 to Lease. All other capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Existing Lease.
     1.3 Extension of Term. The term of the Lease is extended to July 31, 2010,
unless sooner terminated as provided in the Lease.
     1.4 Rent. Effective on the Effective Date, fixed minimum rent for the
Leased Premises shall be as follows:

                      Annual Minimum     Monthly Minimum   Dates   Rent     Rent
 
02/01/06 — 01/31/07
  $ 526,637.60     $ 43,886.47  
02/01/07 — 01/31/08
  $ 538,276.00     $ 44,856.33  
02/01/08 — 01/31/09
  $ 549,914.40     $ 45,826.20  
02/01/09 — 07/31/10
  $ 561,552.80     $ 46,796.07  

     1.5 Tenant Improvements. Landlord shall provide a $3.00 psf or $87,288.00
Tenant Improvement Allowance. Tenant may use this allowance for a generator or
other mutually approved costs, but must spend the money within six (6) months of
execution. In addition to the aforementioned Tenant Improvement Allowance,
Landlord will pay $3,140 for defects in cabinetry in the breakroom per estimate
provided by contractor to Tenant (See attached Exhibit B).
     1.6 Other. Landlord will complete common area renovations per building
standard but will allow Tenant to pick a carpet finish in the 4th floor elevator
lobby that matches its interior and reception areas. Landlord will contribute an
additional $21,675 above the aforementioned Tenant Improvement Allowance and
Tenant will contribute $14,132 towards the renovations in the elevator and
reception areas as further identified in Exhibit C and C-1 attached. At the end
of the Lease term if Tenant vacates, Tenant will replace carpet in lobby (see
attached Exhibit C) to meet building standard for lobby areas. The price on this
replacement carpet is $4,237, this along with the Tenant contribution of other
renovations in the amount of $14,132 will be charged to the Tenant Improvement
Allowance above. This will leave a Tenant Improvement Allowance balance of
$68,919 to be used for a generator or other mutually approved costs.

 



--------------------------------------------------------------------------------



 



II. MISCELLANEOUS
     2.1 Brokers. Each of Landlord and Tenant represent that is has not dealt
with any broker in connection with this Amendment other than Colliers Turley
Martin Tucker (the “Broker”), and Landlord hereby agrees to pay a leasing
commission to the Broker in accordance with a separate agreement. Each Party
covenants and agrees to pay, hold harmless and indemnify the other Party from
and against any and all cost, expense or liability (including reasonable
attorneys’ fees) for any compensation, commissions or charges claimed by any
other broker or agent with whom such indemnifying Party has had any dealings or
negotiations with respect to this Amendment.
     2.2 Gender and Context. As used herein, all terms shall include the
singular and plural, and all genders as the context may reasonably require.
     2.3 Counterparts. This Amendment may be executed in multiple counterparts
each of which said executed counterparts shall be deemed an original for all
purposes.
     2.4 Controlling Law. This Amendment shall be interpreted, governed and
construed pursuant to the laws of the State of Tennessee.
     2.5 Severability. In the event that any provisions or clauses of this
Amendment conflict with or are contrary to applicable law, such conflicting or
contrary provisions shall not affect any other provisions which can be given
effect without the conflicting provisions, and to this end, the provisions of
this Amendment are declared to be severable to allow the striking of any and all
provisions which conflict with or are contrary to law while all other provisions
of this Amendment shall continue to be effective and fully operable.
     2.6 Time of Essence. Time is of the essence with respect to all the
obligations and covenants in this Amendment.
     2.7 Conflicts with Exhibits. Any and all Exhibits attached hereto and made
a part hereof are subordinate in nature to this Amendment, and if there is
anything therein which is inconsistent with this Amendment, this Amendment shall
govern.
     2.8 Effect on Existing Lease. Except as specifically amended by this
Amendment, the Existing Lease shall remain in full force and effect as
heretofore written.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the day
and year first above written to be effective as provided herein.

 



--------------------------------------------------------------------------------



 



LANDLORD:
PRINCIPAL LIFE INSURANCE COMPANY, an Iowa corporation, for its Principal U.S.
Property Separate Account, formerly known as Principal Life Insurance Company,
an Iowa corporation, for its Real Estate Separate Account
By: PRINCIPAL REAL ESTATE INVESTORS, LLC, a Delaware limited liability company,
its authorized signatory

          By:  
/s/
  Mark F. Scholz    
 
  Investment Director    
 
  Asset Management

April 21 2006
TENANT:
AMERICAN HOMEPATIENT, INC.

          By:  
/s/
  S. Clanton Title:  
 
  Executive Vice President

 